Order entered December 21, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01064-CV

                          LETERRENCE T. JACKSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV-1800435-V

                                            ORDER
       By order dated November 13, 2018, the Court ordered the appeal be submitted without
the reporter’s record and set the deadline for appellant’s brief. Before the Court is appellant’s
December 19, 2018 motion for an extension of time to file a brief. In the motion, appellant
explains that he has requested preparation of the reporter’s record and has filed a Statement of
Inability to Afford Payment of Court Costs. On the Court’s own motion, we VACATE this
Court’s November 13 order. We ORDER Deborah Slovak, Official Court Reporter for the
292nd Judicial District Court, to file the reporter’s record by January 21, 2019.
       We DENY appellant’s motion for an extension of time to file a brief as premature.
Appellant’s brief will be due thirty days after the reporter’s record is filed. See TEX. R. APP. P.
38.6(a)(2).
                                                      /s/   ADA BROWN
                                                            JUSTICE